Citation Nr: 0401137	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-01 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for coronary artery disease.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Carol L. Eckart






INTRODUCTION

The veteran served on active duty with the Army from March 
1954 to February 1957; with the Coast Guard from September 
1977 to September 1989; and had additional service in the 
Reserves.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.


FINDING OF FACT

The veteran's heart disease is manifested by an estimated 
workload of between 5.7 and 7 METs (metabolic equivalent), 
angina, and dyspnea on exertion with no history of myocardial 
infarction, coronary bypass or angioplasty and no past 
evidence of coronary insufficiency, and an ejection fraction 
of 69 percent.


CONCLUSION OF LAW

The schedular criteria for rating greater than 30 percent for 
coronary artery disease disability is not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.104, Diagnostic Code 7005(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  The 
veteran was notified, by means of the discussion in a July 
2002 rating decision  and December 2002 statement of the case 
(SOC), of the applicable law and reasons for the denial of 
his claim.  In letters dated in January 2002 and May 2002, 
the RO advised the veteran of the VCAA and of the 
responsibilities of the VA and the claimant are in developing 
the record.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help by getting that evidence.  

In regard to processing deadlines, the RO advised the veteran 
to send in any additional information or evidence in support 
of his claim on a certain date, approximately 30 days from 
the date of the letter. The RO further advised the veteran 
that if no information and evidence had been received within 
that time, his claim would be decided based only on the 
evidence the RO had previously received and any VA 
examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)  This provision is retroactive to November 9, 2000, 
the effective date of the VCAA.   The Board concludes that VA 
has met its duty to assist in this matter.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the RO obtained service 
medical records, postservice VA records, VA examination and 
private medical records.  There is no indication that there 
are any outstanding medical records or other information that 
are relevant to this appeal.  Although it appears that the 
veteran is now in receipt of Social Security benefits, the 
evidence reflects that this is due to his age rather than 
based on disability.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

The veteran contends that he is entitled to a higher rating 
for his coronary artery disease because he restricts himself 
from doing things like mowing his lawn and general exercise 
that will cause a cardiac attack.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003). Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2003).  When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The RO granted service connection for coronary artery disease 
in June 2000 and assigned a 30 percent evaluation.  The 
veteran filed a claim for an increased rating in January 
2002.

Records submitted in conjunction with his claim include VA 
cardiology progress notes from September 2000 showing a 
history of a diagnosed irregular heart beat in 1982, along 
with a diagnosis of arteriosclerotic heart disease.  The 
veteran gave a history of chest discomfort in January 1999, 
which was relieved with one spray of nitroglycerin (NTG SL).  
He stated that he felt good and was able to do desired 
activities, with his energy level described as good.  He had 
no breathlessness, no orthopnea and no paroxysmal nocturnal 
dyspnea.

At an October 2000 treadmill test, the veteran reached 6.5 
METS (metabolic equivalent) with fair work and fair 
hemodynamic response.  The examiner noted that his EKG was 
abnormal and he probably had coronary artery disease but was 
not considered high risk.  A July 2001 record reflects that 
the veteran had no evidence of congestive heart failure or of 
cardiac catheterization and he denied chest pain.  

At a June 2002 VA examination, the veteran reported that his 
medication had recently been changed from Inderal which he 
had taken since 1982 when he was diagnosed with tachycardia, 
to atenolol, which he was now on 25 milligrams.  He had not 
had any angina in recent times.  He was noted to have marked 
obesity and did get some dyspnea with exertion.  He indicated 
that he swam and walked regularly.  Although he did have some 
cardiac risk factors of male gender, age, hyperlipidemia, 
diabetes, hypertension and obesity, the examiner noted that 
the veteran did not have any current cardiac symptoms.  

On evaluation, he was 5 foot 11 inches tall and weighed 
257pounds.  His pulse was 64, and blood pressure was 112/66.  
His heart had regular rate and rhythm, with normal S1, S2, 
PMI not laterally displaced.  There was no increased jugular 
venous distention (JVD) and no carotid bruits were 
appreciated.  Lungs were clear with adequate excursion, back 
without costovertebral angle tenderness.  His abdomen was 
nontender, nondistended, bowel sounds were present with no 
palpable organomegaly or masses.  Extremities were without 
cyanosis, clubbing or edema.  His pulses were normal and 
symmetrical.  The diagnosis was heart disease, stable.  
Findings from the exercise treadmill test were abnormal at 
5.7 METS.  However, the examiner noted that the veteran did 
not have any history of myocardial infarction, coronary 
bypass or angioplasty and previous treadmill test did not 
show evidence of coronary insufficiency.  

VA medical records dated from July to September 2002 revealed 
that the veteran had an exercise tolerance test (ETT) in July 
2002 and that he exercised for 4 minutes with METS of 7 
limited by dyspnea on exertion and angina.  Angiogram/ cardio 
catherization recommended.  There was no evidence of 
cardiomegaly or chronic heart failure.  The diagnosis was no 
previous history of coronary artery disease, but risk factors 
present.

In August 2002 cardiac catheterization, a left 
ventriculography showed an ejection fraction of 69 percent.  
The report yielded impressions of coronary artery disease, 
chronically occluded LAD (left anterior descending) partially 
filled by collateral flow, large ramus intermedius vessel 
supplying the anteriorlateral wall, very small circumflex 
vessel, diffusely diseased RCA (right coronary artery), with 
no flow limiting lesions and preserved left ventricle 
function without wall motion abnormalities.  He was noted to 
be without significant ischemic symptoms, a "borderline" 
treadmill test, and chronically occluded LAD that has been 
reconstituted by collateral circulation.  Revascularization 
either by angioplasty or bypass grafting was not indicated.  
Secondary prevention with beta-blocker, statin, ACE-inhibitor 
and aspirin was recommended.  

Under the general rating formula for coronary artery disease 
germane to the evaluation of the disability at issue, a 30 
percent evaluation is assigned when a workload of 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted when there is more than one episode of congestive 
heart failure in the past year, or a workload of 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent evaluation is assigned when there is chronic 
congestive heart failure, or a workload of 3 METs (metabolic 
equivalent) or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent. 38 C.F.R. § 4.104, Diagnostic Code 7005 (2003).

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs is 
required for evaluation, and a laboratory determination by 
exercise testing cannot be done for medical reasons, an 
estimation by the examiner of the METs level may be used. 38 
C.F.R. § 4.104, note 2 (2003).

The veteran's medical record does not show there was more 
than one episode of congestive heart failure in the past 
year, or a workload of 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Moreover, the records do not 
demonstrate dyspnea, fatigue, angina, dizziness, or syncope 
or other pathology associated with the service-connected 
disability or other relevant pathology approximating an 
evaluation in excess of 30 percent.  

Although the veteran has forwarded his contentions that he is 
restricted from performing even regular exercise due to the 
prospect of it triggering a cardiac episode, this is not 
borne out by the medical evidence showing his workload to be 
6.5 METS in October 2000, 5.7 METS in June 2002, and 7 METS 
in July 2002.  Thus, the preponderance of the medical 
evidence does not demonstrate evidence of cardiac pathology 
warranting an evaluation in excess of 30 percent under the 
rating criteria.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's coronary 
artery disease is greater than 30 percent disabling.  The 
Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim for a total rating; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is inapplicable.

The Board has also reviewed the record under 38 C.F.R. § 
3.321.  The Board concludes that there is no evidence 
warranting further action on this question. There is no 
evidence demonstrating that the service-connected coronary 
artery disease markedly interferes with employment.  There is 
no evidence that the veteran has been hospitalized or has 
required frequent treatment due to the disability.

Accordingly, an increased evaluation in excess of 30 percent 
for coronary artery disease is denied.




ORDER

Entitlement to an increased evaluation in excess of 30 
percent for coronary artery disease is denied.


	
 


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



